     19-22961-shl          Doc 25      Filed 11/18/19      Entered 11/18/19 20:53:16             Chapter 13 Order
                                                         Pg 1 of 1
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−x
IN RE:                                                                            Chapter: 13



Alberto Richardson and Ria Richardson                                             Case No.: 19−22961−shl
                              Debtor(s)
−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−x
                   ORDER REGARDING THIS CHAPTER 13 CASE FUTURE
                                     PROCEEDINGS

            This case came on for hearing before the Court on November 6, 2019. Based on the pleadings on file and
the Court's directions at the hearing , the Debtor or, if the Debtor is represented by counsel, Debtor's counsel is hereby
ordered to do the following items checked below. The failure to timely comply with these obligations may result in
either the dismissal of the case or the imposition of sanctions, after notice and a hearing. A report explaining the
failure to comply must be filed if compliance does not occur.

           ___ 1. File a plan or an amended plan (if necessary) on the form approved by the Court ("Model Chapter
13 Plan") .

          ___ 2. Serve the plan or amended plan on all creditors more than 28 days, plus 3 additional days if service
is by mail, before confirmation hearing and file certificate of service as required by Bankruptcy Rule 2002(b) and
Local Bankruptcy Rules 3015−1(c) and 9078−1.

             ___ 3. File all missing schedules .

             ___ 4. Provide the Chapter 13 Trustee with copies of all documents (as identified by the Trustee at the
hearing) .

             ___ 5. Debtor to appear at the Section 341 meeting .

             _X_ 6. Adjourning Loss Mitigation Status Conference.

             ___ 7. File objections to claims and properly notice the objections for hearing .

          _X_ 8. File a written status report with the Court addressing the status of all open issues in this case and
provide chambers copy on or before January 8, 2020 .

             ___ 9. Motion to Dismiss adjourned.

             ___ 10. Submit Loss Mitigation Order.

             ___ 11. Submit Order Terminating Loss Mitigation And Final Report.

         _X_ 12. Appear at an adjourned hearing January 15, 2020, at 10:00 AM, Courtroom TBA (SHL), 300
Quarropas Street, White Plains, NY 10601 . Debtor's appearance at the adjourned hearing is required .

             ___ 13. Chapter 13 Plan is Approved.

        _X_ 14. On 11/6/2019 The Court Was Informed That A Loan Modification Agreement Was Offered, Order
To Be Submitted; .

IT IS SO ORDERED.


Dated: November 18, 2019                                  /s/ Honorable Sean H. Lane
                                                          United States Bankruptcy Judge
